                  Case 2:20-cv-01034-JCC Document 18 Filed 08/03/20 Page 1 of 2



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    ASANA PARTNERS FUND II REIT 14 LLC, a CASE NO. C20-1034-JCC
      Delaware limited liability company,
10
                                            MINUTE ORDER
11                          Plaintiff,
            v.
12
      HEATH FAMILY I LLC, a Washington limited
13    liability company,
14                            Defendant.
15

16           The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18           This matter comes before the Court on the parties’ stipulated motion for filing of a first
19   amended complaint to join parties as plaintiffs (Dkt. No. 17). The Court finds it appropriate for
20   Plaintiff to file an amended complaint because Defendant has consented and because Plaintiff
21   and the party to be joined allege that they are jointly entitled to relief. See Fed. R. Civ. P.
22   15(a)(2), 20(a)(1)–(2). Accordingly, the Court GRANTS the parties’ stipulated motion (Dkt. No.
23   17). Plaintiff must file the amended complaint within one week of the date of this order.
24           //
25           //
26           //

     MINUTE ORDER
     C20-1034-JCC
     PAGE - 1
            Case 2:20-cv-01034-JCC Document 18 Filed 08/03/20 Page 2 of 2




 1        DATED this 3rd day of August 2020.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Tomas Hernandez
 4
                                               Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1034-JCC
     PAGE - 2
